Broyles, C. J.
1. “In a certiorari case the answer of the trial judge is the only source from which knowledge of the facts of the case and the rulings made therein can be derived. Buckner v. State, 115 Ga. 238 (41 S. E. 583). And where, in such a case, the trial judge in his answer states that he can not remember the facts of the case, or what occurred upon the trial, it is useless to sustain exceptions to the answer and to require him to respond more fully. Where such an answer is filed, the judge of the superior court, upon the hearing of the certiorari, can do nothing but overrule the same. Colbert v. State, 118 Ga. 302, 305 (45 S. E. 403).” Gilmore v. Georgian Co., 17 Ga. App. 759 (88 S. E. 416).
2. Under the foregoing ruling and the facts of the instant case, the judge of the superior court properly overruled the certiorari.

Judgment affirmed).


Luke and Hooper, JJ., concur.